

CONSULTING AGREEMENT
This Consulting Agreement (this “Agreement”) is made as of January 29, 2015, by
and between Central Valley Community Bank, a California banking corporation (the
“Bank”), and Thomas Sommer, an individual (“Consultant”).
1.Consulting Relationship. During the term of this Agreement, Consultant will
provide consulting services to the Bank, as described on Exhibit A hereto (the
“Services”).
2.    Fees. As consideration for the Services to be provided by Consultant and
other obligations, the Bank shall pay to Consultant the amounts specified in
Exhibit B hereto at the times specified therein.
3.    Expenses. Consultant shall not be authorized to incur on behalf of the
Bank any expenses and will be responsible for all expenses incurred while
performing the Services, except those set forth herein or in the exhibits
hereto.
4.    Term and Termination. Consultant shall serve as a consultant to the Bank
for a period commencing on May 1, 2015 and terminating on December 31, 2015.
Each party may terminate this Agreement at any time, without cause or penalty,
by giving at least thirty (30) days advance written notice to the other party.
Any early termination of this Agreement, whether for a party’s breach or
otherwise, shall be without prejudice to any claims or damages or other rights
of one party against the other party.
In the event of early termination, Consultant shall be paid for any fees earned
prior to the termination. If any fees have been prepaid by the Bank, Consultant
shall refund to the Bank the amount of any such prepaid fees that exceeds the
value of the Services actually rendered by Consultant prior to the termination
date. Upon termination, Consultant will deliver to the Bank, at a time and in a
manner acceptable to the Bank, all Confidential Information (as defined below)
and copies of all finished or unfinished Work Product (as defined below),
whether in paper, electronic, or any other form.
5.    Independent Contractor. Consultant’s relationship with the Bank will be
that of an independent contractor and not that of an employee. Nothing in this
Agreement is intended to establish a partnership, joint venture, or agency
relationship between the parties.
6.    Method of Provision of Services. Consultant shall be solely responsible
for determining the method, details and means of performing the Services.
7.    Work Product. Consultant shall use reasonable care in performing the
Services and shall comply with all applicable laws, rules and regulations.
Consultant acknowledges and agrees that all work product or deliverables
prepared for, arising from, related to, or incorporated in the Services
including, without limitation, all ideas, concepts, inventions, expressions,
information, material, works of authorship, plans, programs, programming code,
systems, work notes, drafts, specifications, design documents, flow charts,
software programs, reports, analyses, data, surveys, print copy, artwork,
plates, photo negatives and positives, boards, preliminary outlines, sketches,
letters, invoices, proposals, and databases (collectively, “Work Product”) shall
be owned solely and exclusively by the Bank, including, without limitation, all
corrections, modifications, and derivative works to such Work Product. The Work
Product shall be considered the Bank’s Confidential Information (as defined
below). All Work Product produced by Consultant in connection with this
Agreement shall not infringe or violate any patent, copyright, trade secret,
trademark, or other third party intellectual property right.
8.    No Authority to Bind Bank. Consultant acknowledges and agrees that
Consultant has no authority to enter into contracts that bind the Bank or create
obligations on the part of the Bank without the prior written authorization of
the Bank.
9.    No Benefits. Consultant acknowledges and agrees that Consultant shall not
be eligible for any Bank employee benefits and, to the extent Consultant
otherwise would be eligible for any Bank employee benefits but for the express
terms of this Agreement, Consultant hereby expressly declines to participate in
such Bank employee benefits.
10.    Tax Reporting. Consultant shall be fully and solely responsible for the
filing of any and all returns and reports and the withholding and/or payment of
all applicable federal, state and local wage tax, or employment related taxes,
including, but not limited to, income taxes, gross receipt taxes, taxes measured
by gross income, Social Security taxes, and unemployment taxes for Consultant.
Consultant agrees to indemnify, defend and hold the Bank and all of its
officers, directors, employees, shareholders and agents harmless from any
liability for, or assessment of, any claims or penalties with respect to such
withholding taxes, labor or employment requirements, including any liability
for, or assessment of, withholding taxes imposed on the Bank by the relevant
taxing authorities with respect to any compensation paid to Consultant.
11.    Supervision of Consultant’s Services. All of the services to be performed
by Consultant, including but not limited to the Services, will be agreed upon,
on a monthly basis, between Consultant and the Bank’s Chief Executive Officer
and Chairman of the Board of Directors. Consultant will be required to report to
the Chief Executive Officer concerning the Services performed under this
Agreement. The nature and frequency of these reports will be left to the
discretion of the Chief Executive Officer.
12.    Confidentiality. At all times hereafter, Consultant will keep in
confidence and trust all Confidential Information (as defined below) that
Consultant learns of or receives during the term of this Agreement and that
Consultant received or developed while serving as an officer, director or
employee of the Bank, and will not use, reproduce, or disclose to others any
Confidential Information without the Bank’s advance written consent, except (i)
as may be directly necessary in the ordinary course of performance of the
Services under this Agreement, or (ii) in accordance with a judicial or other
governmental order, provided however, that, to the extent reasonably possible,
Consultant shall give the Bank reasonable notice prior to making any such
disclosure in sufficient time so the Bank may object to such disclosure if it so
chooses, and provided further, that Consultant shall disclose only that portion
of the Confidential Information that it is legally required to disclose.
“Confidential Information” shall mean any and all proprietary information of the
Bank, including, without limitation, information on the Bank’s finances,
customers, clients and employees, and information relating to any current,
future, or proposed program, project, business practice, method of operation,
strategy or marketing plan. “Confidential Information” also includes proprietary
or confidential information of any third party who may disclose such information
to the Bank in the normal course of business. “Confidential Information,”
however, shall not include any information which Consultant can establish (x)
was known to Consultant before disclosure to Consultant under this Agreement, or
any previous agreement or arrangement, as a result of being made generally
available in the public domain, or (y) becomes publicly known and made generally
available in the public domain after disclosure to Consultant under this
Agreement, or any previous agreement or arrangement, or is received by
Consultant from a source other than the Bank, in both cases other than by a
breach of an obligation of confidentiality. Consultant further agrees that it
shall not disclose the existence or terms of this Agreement to any third party
without the prior written consent of the Bank. Consultant’s failure to comply
with the provisions of this Section shall constitute a material breach of this
Agreement. All Confidential Information shall be and remain the property of the
Bank, and all Confidential Information, and all copies thereof, shall be
promptly returned to the Bank upon written request or termination of this
Agreement, or destroyed at the Bank’s option. The Bank makes no representations
or warranties as to the accuracy or completeness of the Confidential
Information.
13.    Consultant’s Representations and Warranties.
(a)    Intellectual Property. Consultant represents and warrants that no Work
Product prepared or produced by Consultant pursuant to this Agreement, nor the
use of any such Work Product by the Bank, will infringe or constitute an
infringement of any intellectual property right of any third party, that no
third party shall have any proprietary rights in any Work Product, and that
Consultant has the authority to deliver title free and clear of all liens or
encumbrances to all such Work Product to the Bank. Consultant also represents
and warrants that unless otherwise specifically agreed upon in writing, no
proprietary information of Consultant will be included in any Work Product and
that to the extent Work Product includes any permitted third party proprietary
information, including that of Consultant, delivery of the Services shall
include a perpetual, non-exclusive, world-wide, royalty free license to use such
proprietary information for the purposes for which it was provided.
(b)    Consulting or Other Services for Competitors. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of this Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, companies whose businesses
or proposed businesses in any way involve products or services which would be
competitive with the Bank’s products or services, or those products or services
proposed or in development by the Bank during the term of this Agreement. If,
however, Consultant decides to do so, Consultant agrees that, in advance of
accepting such work, Consultant will promptly notify the Bank in writing,
specifying the organization with which Consultant proposes to consult, provide
services, or become employed by and to provide information sufficient to allow
the Bank to determine if such work would conflict with the terms of this
Agreement, the interests of the Bank or further services which the Bank might
request of Consultant. If the Bank determines that such work conflicts with the
terms of this Agreement, the Bank reserves the right to terminate this Agreement
immediately. In no event shall any of the Services be performed for the Bank at
the facilities of a third party or using the resources of a third party.
(c)    Conflicts with this Agreement. Consultant represents and warrants that
Consultant is not under any pre-existing obligation in conflict or in any way
inconsistent with the provisions of this Agreement. Consultant represents and
warrants that Consultant’s performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by Consultant in confidence or in trust prior to commencement of this Agreement.
Consultant represents and warrants that Consultant has the right to disclose
and/or use all ideas, processes, techniques and other information, if any, which
Consultant has gained from third parties, and which Consultant discloses to the
Bank or uses in the course of performance of this Agreement, without liability
to such third parties. Notwithstanding the foregoing, Consultant agrees that
Consultant shall not bundle with or incorporate into any deliveries provided to
the Bank herewith any third party products, ideas, processes, or other
techniques, without the express, written prior approval of the Bank. Consultant
represents and warrants that Consultant has not granted and will not grant any
rights or licenses to any intellectual property or technology that would
conflict with Consultant’s obligations under this Agreement. Consultant will not
knowingly infringe upon any copyright, patent, trade secret or other property
right of any former client, employer or third party in the performance of the
Services.
14.    Use of Names and Logos. Consultant agrees that it shall not use the
Bank’s name or any logo or insignia of the Bank, or otherwise identify the Bank
in any form of publicity or disclosure without the prior written permission of
the Bank, which permission may be given or withheld in the Bank’s sole
discretion.
15.    Miscellaneous.
(a)    Governing Law. The validity, interpretation, construction and performance
of this Agreement, and all acts and transactions pursuant hereto and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law. All proceedings relating to the
subject matter hereof shall be maintained exclusively in the courts situated in
Fresno County, California, and Consultant hereby consents to personal
jurisdiction and venue therein and hereby waives any right to object to personal
jurisdiction or venue.
(b)    Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and
supersedes all prior or contemporaneous discussions, understandings and
agreements, whether oral or written, between them relating to the subject matter
hereof.
(c)    Amendments and Waivers. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. No delay or failure
to require performance of any provision of this Agreement shall constitute a
waiver of that provision as to that or any other instance.
(d)    Successors and Assigns. Except as otherwise provided in this Agreement,
this Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives. The Bank may assign
any of its rights and obligations under this Agreement. No other party to this
Agreement may assign, whether voluntarily or by operation of law, any of its
rights and obligations under this Agreement, except with the prior written
consent of the Bank.
(e)    No Third Party Beneficiaries. No provision of this Agreement is intended
to confer any benefit upon any third party and no third party shall have the
right to enforce any provision of this Agreement.
(f)    Notices. Any notice, demand or request required or permitted to be given
under this Agreement shall be in writing and shall be deemed sufficient when
delivered personally or by overnight courier or sent by email, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, addressed to the party to be notified at such party’s address as set
forth on the signature page, as subsequently modified by written notice, or if
no address is specified on the signature page, at the most recent address set
forth in the Bank’s books and records.
(g)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.
(h)    Captions. All paragraph captions are for reference only and shall not be
considered in construing this Agreement.
(i)    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
(j)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.
(k)    Survival of Representations. All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall survive
termination of this Agreement.
(l)    Exhibits. All exhibits to which reference is made are deemed incorporated
in this Agreement whether or not actually attached.
(m)    Continuing Cooperation. Each party to this Agreement shall be obligated
hereunder to do such other and further acts, including without limitation, the
execution of any documents or instruments, which are reasonable or may be
necessary or convenient in carrying out the purposes and intent of this
Agreement.
(n)    Time. Time is of the essence of this Agreement and each and every
provision hereof.
(o)    Cumulative Remedies. All rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies otherwise provided by
law. Any single or partial exercise of any right or remedy shall not preclude
the further exercise thereof or the exercise of any other right or remedy.
(signature page follows)
The parties have executed this Agreement as of the date first written above.


BANK:


CENTRAL VALLEY COMMUNITY BANK,
a California banking corporation


By:/s/Daniel J. Doyle    
Daniel J. Doyle, Chief Executive Officer
Address:

7100 N. Financial Drive, Suite 101
Fresno, California 93720



CONSULTANT:








/s/Thomas Sommer    
Thomas Sommer
Address:

[____________]
[____________]




(Signature Page to Consulting Agreement)
EXHIBIT A
CONSULTING SERVICES


Consultant shall provide guidance to the Bank’s Chief Credit Officer and perform
ongoing diligence and other services as requested by the Bank’s Chief Executive
Officer and Chairman of the Board of Directors (the “Services”). Consultant
shall devote less than eighty (80) hours per month to the Services. Consultant
and the Bank’s Chief Executive Officer and Chairman of the Board of Directors
shall agree upon each month’s Services and hours in advance of each month. As
requested by the Bank, Consultant shall provide brief written or oral reports to
the Director’s Loan Committee and participate in meetings (either in person or
by telephone). Such Services and schedule may be modified upon agreement between
the parties. The parties acknowledge and agree that Consultant may perform all
Services from the location chosen by Consultant and shall not be required to
travel to California or anywhere else to perform the Services unless reasonably
agreed to by Consultant and the Bank. The Bank will provide up to one round trip
airfare between Seattle, Washington and Fresno, California per month as needed
to facilitate Consultant’s provision of the Services to the Bank. Without
limiting the generality of the foregoing, Consultant shall take any and all
actions requested by the Bank in furtherance of the foregoing Services.
Consultant shall be reimbursed for normal business expenditures incurred that
are necessary or appropriate to complete his assignments, and mutually agreed
upon per diem expenses when traveling and staying in Fresno.


EXHIBIT B
COMPENSATION
For Services rendered by Consultant under this Agreement, the Bank shall pay
Consultant an hourly fee (“Hourly Fee”) equal to $100. The Hourly Fee shall be
payable pursuant to the Bank’s standard policies and procedures. Unless
otherwise agreed upon in writing by the Bank, the Bank’s maximum liability for
all Services performed during the term of this Agreement shall not exceed
$100,000.00.

1391840.3